 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTin anylike orrelated manner refuse to bargain with said Unionsas the exclusive representatives of our employees in the aforesaid appropriateunits.NICKEY CHEVROLET SALES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any othermaterial.Employeesmay communicatedirectly with the Board'sRegionalOffice,MidlandBuilding, 176West Adams Street, Chicago 3,Illinois,TelephoneNo. Central6-9660, if they have anyquestion concerningthis notice or compliance with itsprovisions.The Western and SouthernLifeInsurance CompanyandInsur-ance Workers International Union,AFL-CIO.Case No. 6-CA-2635.April 16, 1963DECISION AND ORDEROn February 13, 1963, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Interme-diate Report together with a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications :1.Substitute the following for paragraph 1(b) of the Recom-mended Order:2 "Interfering with the efforts of the Insurance1Respondent,in its exceptions and brief,has renewed arguments made in the representa-tion matter underlying this proceeding(138 NLRB 538)and before the Trial Examiner,that the Board's unit finding is incorrect.We find no merit in these arguments.We havefound that the individual district offices of the Employer are separate administrative en-titles through which it conducts Its business operations,and that a unit consisting of alldebit Insurance district agents at each such office is inherently appropriate.It is, there-fore,irrelevant whether,as the Employer seeks to establish,the Union may also haveattempted to organize the agents working at other district offices, or that the Board hasalso grouped a number of district offices into a single unit where justified by considera-tions which are not present here. SeeMetropolitan Life Insurance Company,138NLRB512, and 138 NLRB 565(Members Rodgers and Leedom dissenting).2 SeeMetropolitan Life Insurance Company,141 NLRB 337(Members Rodgers andLeedom dissenting).142 NLRB No. 5. THE WESTERN AND SOUTHERN LIFE INSURANCE CO.29Workers International Union, AFL-CIO, to negotiate for or repre-sent the employees in the said appropriate unit as the exclusivebargaining agent."2. In the firstline ofthe second paragraph of the "Notice to AllEmployees", strike the words "in any manner."MEMBERS RODGERS and LEEDOM, dissenting :In our dissenting opinion in the representation proceeding whichunderlies this complaint case, 138 NLRB 538, we indicated that wewould have found inappropriate the unit that the Union was seeking.We adhere to our views there expressed, and would accordingly dis-miss the complaint. See also the dissenting opinions inQuaker CityLife Insurance Company,134 NLRB 960;Metropolitan Life Insur-ance Company, 138NLRB 512 and 565; andEquitable Life InsuranceCompany, 138NLRB 529.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThiscase, heardbefore TrialExaminerAlba B.Martin at Pittsburgh,Pennsylvania,on December 3, 1962, arises out of Respondent's admitted refusal to recognize andbargainwith theUnion certifiedby theBoard in two units in CasesNos. 6-RC-3060and 6-RC-3063,herein called "the representationcases."Thecharge was filedOctober 26,1962, the complaint was issuedNovember1,1962, and the answerwas dated November12, 1962.Afterthe hearingthe Unionand Respondent filedbriefs,which have been duly considered.Uponsuch consideration and upon the en-tire record in this case and in the related representation cases, CasesNos. 6-RC-3060and 6-RC-3063, whichI incorporatedby referenceinto therecordherein at thehearing, and of which I take official notice, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,an Ohio corporation,is engaged in the solicitation,sale, and issuance oflife,health,and accident insurance policies.Respondent has offices located in23 States of the United States.During the 12 months preceding October 1, 1962,the premiums which Respondent received from policyholders were in excess of$1,000,000 of which in excess of $50,000 was received from policyholders outsidethe State of Pennsylvania.The complaint alleged,Respondent admitted,and I findthat at all times material herein Respondent has been engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDInsuranceWorkers International Union,AFL-CIO,the ChargingParty, hereinreferred to as the Union,is a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. TheGeneral Counsel's affirmative caseUponpetitions for certification in the two representation cases, the Board held aconsolidated hearing, following which,in its Decision and Direction of Elections issuedSeptember 14, 19621(138 NLRB 538), the Board directed separate elections, in twounitswhich it found to be appropriate units, at the Employer's McKeesport andWilkinsburg,Pennsylvania, offices among the following employees of the Employer:1All of theeventsherein occurred in 1962. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll debit insurance district agents, excluding plant clerical and office clericalemployees,inspectors,managers,assistantmanagers,guards, professional em-ployees and all supervisors as defined in the Act.On October 5, in secret elections conducted under the supervision of the RegionalDirector for the Sixth Region, a majority of employees in each unit selected theUnion as their representative, and on October 15, the Regional Director certified theUnion as the exclusive collective-bargaining representative of the employees in eachof said units.On October 16, by letter, the Union requested the Employer to bargain collectivelywith it concerning the rates of pay, wages,hours of employment and other conditionsof employment of the employees in the two units.On October 19, by letter,Respondent refused to meet or bargain with the Union"for the reason that said twooffices do not constitute appropriate bargaining units."B. Respondent's defenseIn substance Respondent sought to defend its admitted refusal to recognize andbargain with the Union for the two certified units (the unit question was fullylitigated in the representation cases)by contending that the Board's unit findingswere wrong and that certain other units suggested by the Respondent in the rep-resentation cases and litigated in those cases were right-or, at least,more ap-propriate.At the hearing before me Respondent sought, unsuccessfully, to introducetestimony designed to show that its claimed units were more appropriate than theunits foundby theBoard in the representation cases.Respondent also sought to introduce evidence that the Union sought and failed toorganize Respondent's employees on a wider geographical basis than the units foundappropriate by the Board, Respondent contending that this proved that, contraryto the mandate of Section 9(c)(5), extent of organization was given controllingweight in the Board'sunit findings.Examination of the record and the Board'sDecision in the representation cases, 138 NLRB 538, reveals that not only was extentof organization not given controlling weight in the unit determinations,but that itwas not given any weight at all.The representation record is silent as to extentof organization.The Board's Decision was grounded upon the Company's organi-zation and operations and its relations with its.employees and it made no mention atallof the extent to which the employees had organized.On its face the Decisionshowed that extent of organization had no bearing.upon the Decision.Under thesecircumstances no new fact relating to extent of organization was admissible orrelevant.2SeeMoss Amber Mfg. Co.,119 NLRB 732, 733, footnote 1, enfd. 364F. 2d 107, 110 (C.A. 9).The law is settled that the issues raised and determined in the prior representationcasesmay not be relitigated in the complaint proceeding.Pittsburgh Plate GlassCompany v. N.L.R.B.,313 U.S. 146, 157-158;N.L.R.B. v. American Steel BuckCorp.,227 F. 2d 927, 929 (C.A.2); N.L.R.B.v. BotanyWorsted Mills,133 F. 2d876, 882 (C.A.3); N.L.R.B. v. West Kentucky Coal Company,152 F. 2d 198, 200-201 (C.A. 6), cert. denied 328 U.S. 866;Quaker City Life Insurance Company,138NLRB 61. It is equally clear that as a Trial Examiner of the Board, I am boundby the Board's earlier unit determinations and the ensuing.certifications.WestKentucky Coal Company, supra,152 F. 2d at p. 201;Air Control Products of St.Petersburg, Inc.,139 NLRB 413;Esquire, Inc. (Coronet Instructional Films Divi-sion),109 NLRB 530, 539, enfd. 222 F. 2d 255 (C.A. 7).Accordingly,on the basis of the Board's prior determinations in the representa-tion cases, I find,and conclude that at.all times material herein the Union has been,and now is the certified collective-bargaining representative of Respondent's em-ployees in the appropriate units hereinbefore described. I further find and concludethat Respondent has, since October 19, 1962, refused to bargain collectively with theUnion as the exclusive representative of its employees in the appropriate units; andthat Respondent by such refusal has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) of the Act.2 Respondent contended in substance,that some of this evidence became newly availableto it since the representation case hearing and was therefore admissible herein because ofthat fact.That it was newly available did not make otherwise irrelevant testimonyadmissible.Further, with due diligence,by use of the subpena power or requests for stipu-lation,the proffered testimony could havebeen available to Respondent at the representa-tion case hearing.See MossAmber Mfg. Co., supra.. THE WESTERN AND SOUTHERN LIFE INSURANCE CO.31IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's refusal to bargain, set forth in section III, above, occurring in con-nection with the operations of Respondent set forth in section I, has a close, intimate,and substantial relation to trade, traffic and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices within themeaning of Section 8(a) (5) and (1) of the Act, I will recommend that it cease anddesist therefrom and (adopting the language prescribed by the Supreme Court inN.L.R.B. v. Express Publishing Company,312 U.S. 426, 439) from "in any mannerinterfering with the efforts of the [Union] to bargain collectively with [Respondent]"I will further recommend that Respondent take certain affirmative action in order toeffectuate the policies of the Act.Upon the basis of the above findings of fact, and upon the entire record in thisand the representation cases, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.The appropriate units are:(a)All debit insurance district agents employed at Respondent's McKeesport,Pennsylvania, office, excluding plant clerical and office clerical employees, inspectors,managers, assistant managers, guards, professional employees, and all supervisorsas defined in the Act, constitutes a unit appropriate for the purposes of collectivebargaining.(b)All debit insurance district agents employed at Respondent's Wilkinsburg,Pennsylvania, office, excluding plant clerical and office clerical employees, inspectors,managers, assistant managers, guards, professional employees, and all` supervisors asdefined in the Act, constitute a unit appropriate for the purposes of collectivebargaining.3.The Union, since the date of its certifications, October 15, 1962, has been andnow is the exclusive representative of all employees in the aforesaid appropriate unitsfor purposes of collective bargaining within the meaning of Section 9(a) of the Act.4.By refusing, on and since October 19, 1962, to bargain collectively with theUnion as the representative of the above employees, Respondent has engaged in andisengaging in unfair labor practices affecting commerce within the meaning ofSection 8(a) (5) and (1) and Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that Respondent, the Western and SouthernLife Insurance Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith concerning wages, hours, andother terms and conditions of employment with Insurance Workers InternationalUnion, AFL-CIO, as the exclusive representative of the employees in the followingappropriate units:All debit insurance district agents employed at Respondent'sMcKeesport,Pennsylvania office, excluding plant clerical and office clerical employees in-spectors,managers, assistant managers, guards, professional employees, and allsupervisors as defined in the Act.All debit insurance district agents employed at Respondent's Wilkinsburg,Pennsylvania office, excluding plant clerical and office clerical employees, in-spectors,managers, assistant managers, guards, professional employees, and allsupervisors as defined in the Act.(b) In any manner interfering with the efforts of the above-named Union to bar-gain collectively with the above-named Company on behalf of the employees in theabove-described units.38 As noted in the section of this report captioned "The Remedy," the language of para-graph 1(b) of the Recommended Order follows that prescribed by the Supreme Court inthe Express case,supra,312 U.S. at 439. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Upon request, bargain collectively with the above-named Union as the ex-clusive representative of all employees in the appropriate units, and embody in asigned agreement or agreements any understandings reached.(b) Post at its McKeesport and Wilkinsburg offices, copies of the attached noticemarked "Appendix." 4Copies of such notice, to be furnished by the Regional Di-rector for the Sixth Region, shall, after being signed by an authorized representativeof the Respondent, be posted immediately upon receipt thereof, and be maintainedby it for a period of 60 consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that such notices are not altered, defaced, orcovered by any other material.(c)Notify the said Regional Director in writing within 20 days of the date of thereceipt of this Intermediate Report and Recommended Order what steps the Re-spondent has taken to comply herewith.5Upon the entire record in the instant case and the representation cases and uponthe above considerations, it is further recommended that the General Counsel's mo-tion for judgment on the pleadings, upon which judgment was reserved at the hear-ing, be granted.In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in thenotice.Ifthe Board's Order is enforced by a decree of theUnited States Court of Appeals, the notice will be furtheramendedby the substitution ofthe words "A Decree of the UnitedStatesCourt of Appeals,Enforcing an Order" for thewords "A Decisionand Order."In the event this Recommended Order be adopted by the Board, this provision shallbemodifiedto read: "Notify the RegionalDirector for the Sixth Region,inwriting,within 10 days from the dateof this Order,what stepsthe Respondenthas taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Insurance Workers Interna-tional Union, AFL-CIO, as the exclusive representative of the employees in thebargaining units described below.WE WILL NOT in any manner interfere with the efforts of Insurance WorkersInternational Union, AFL-CIO, to bargain collectively as the exclusive repre-sentative of the employees in the bargaining units described below.WE WILL, upon request, bargain with Insurance Workers International Union,AFL-CIO, as the exclusive representative of all the employees in the bargainingunits described below with respect to rates of pay, wages, hours of employment,and other terms and conditions of employment, and if an understanding isreached embody such an understanding in a signed agreement.The bargaining units are:All debit insurance district agents employed at our McKeesport, Pennsyl-vania office, excluding plant clerical and office clerical employees, in-spectors,managers, assistant managers, guards, professional employees, andall supervisors as defined in the Act.All debit insurance district agents employed at our Wilkinsburg, Penn-sylvania office, excluding plant clerical and office clerical employees, in-spectors,managers, assistant managers, guards, professional employees, andall supervisors as defined in the Act.THE WESTERN AND SOUTHERN LIFE INSURANCE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material. WAUSAU CONCRETE COMPANY, INC.33Employees may communicate directly with the Board's Regional Office, 2107 ClarkBuilding, 701-717 Liberty Avenue, Pittsburgh 22, Pennsylvania, Telephone No.471-2977, if they have any question concerning this notice or compliance with itsprovisions.Wausau Concrete Company,Inc.andInternationalHod Carriers,Building and CommonLaborers Union of America.Case No.18-CA-1469.April 16, 1963DECISION AND ORDEROn January 29, 1963, Trial Examiner Joseph I. Nachman issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had not engaged in the unfair labor practices alleged in thecomplaint, and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief; and the Respondent filed an exception to theTrial Examiner's failure to make a particular fact finding, togetherwith a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, and the entire record in the case, including the excep-tions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDER[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding heard before Trial Examiner Joseph I. Nachman at Wausau,Wisconsin, on November 6 and 7, 1962,' involves allegations that Wausau ConcreteCompany, Inc., herein called Respondent, discriminatorily discharged two employees.No independent Section 8(a) (1) activity is involved.All parties were present at thehearing and were afforded full opportunity to present evidence, to examine and cross-examine witnesses, and to argue orally on the record.Oral argument was presentedby Respondent, both Respondent and the General Counsel submitted briefs, all ofwhich have been duly considered.Upon the entire record, and from my observation of the witnesses, I make thefollowing:'The original and amended charges were filed on August 2 and September 17, 1962,respectively ; the complaint issued September 17, 1962.142 NLRB No. 6.